        Case 1:19-cv-07634-KPF Document 74 Filed 08/23/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUERDA OCCILIEN,

                            Plaintiff,

                     v.

RELATED PARTNERS, INC.; ARTERO                        19 Civ. 7634 (KPF)
JIMENEZ; KATHERINE BLOCK;
HUDSON YARDS CONSTRUCTION II                               ORDER
HOLDINGS LLC; HUDSON YARDS
CONSTRUCTION II LLC; HUDSON
YARDS CONSTRUCTION LLC; RUSSELL
TOBIN & ASSOCIATES,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letter, dated August 15, 2021, and

docketed on August 18, 2021, regarding Plaintiff’s intention not to initiate an

arbitration in this matter. (Dkt. #73). By Opinion and Order dated

January 19, 2021, the Court stayed this case and granted Defendants’ motion

to compel arbitration. (Dkt. #65). In an Order dated April 1, 2021, the Court

denied Plaintiff’s motion for reconsideration and reaffirmed its decision that

Plaintiff must seek redress of her claims in this action via arbitration. (Dkt.

#69). By letter dated June 29, 2021, Defendants informed the Court that

Plaintiff had not initiated arbitration since the Court’s January Order. (Dkt.

#71). On July 1, 2021, the Court directed Plaintiff to inform the Court

“whether she intends to pursue arbitration of her claims or whether she seeks

to dismiss this suit.” (Dkt. #72). The Court further provided: “Plaintiff's failure
          Case 1:19-cv-07634-KPF Document 74 Filed 08/23/21 Page 2 of 4




to respond on or by August 16, 2021, will result in the dismissal of this case.”

(Id.).

         Plaintiff timely filed her letter update, which the Court understands as

communicating an unwillingness to initiate an arbitration of her claims. (See

Dkt. #73 at 3 (“I expect, in good faith, for the trial to move on ….”)). The Court

reiterates — as it initially made clear in January 2021, when it compelled

arbitration of Plaintiff’s claims; again in April 2021, when it denied Plaintiff’s

motion for reconsideration; and again in July 2021, when it ordered Plaintiff to

provide a status update — that Plaintiff must pursue her claims against

Defendants in arbitration before she may pursue these claims in federal court.

The continued refusal by Plaintiff to arbitrate her claims will result in dismissal

of this case under Federal Rule of Civil Procedure 41(b), which “gives district

courts the authority to dismiss cases, on motion or sua sponte, if a plaintiff

fails to comply with court orders and/or fails to prosecute an action pending in

a district court.” Shetiwy v. Midland Credit Mgmt., No. 12 Civ. 7068 (RJS),

2016 WL 4030488, at *1 (S.D.N.Y. July 25, 2016), aff’d, 706 F. App’x 30 (2d

Cir. 2017) (summary order). Sister courts in this District have dismissed cases

with prejudice under this rule where, despite a court order, a Plaintiff failed to

commence arbitration and demonstrated no intent to initiate arbitration. See

id. at *2 (dismissing case on Rule 41(b) grounds where Plaintiff failed to pursue

arbitration for three years following an order to compel); Dhaliwal v.

Mallinckrodt PLC, No. 18 Civ. 3146 (VSB), 2020 WL 5236942, at *2 (S.D.N.Y.


                                          2
        Case 1:19-cv-07634-KPF Document 74 Filed 08/23/21 Page 3 of 4




Sept. 2, 2020) (dismissing case where Plaintiff failed to initiate arbitration for

“nearly a year” following the court’s order to compel).

      The Court is aware that dismissal with prejudice for lack of prosecution

is “a harsh remedy to be utilized only in extreme situations.” Shetiwy, 2016

WL 4030488, at *1 (quoting LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206,

209 (2d Cir. 2001)). At this point, nearly seven months following the Court’s

Order to compel arbitration, the Court does not yet view Plaintiff’s non-

compliance with this Order as constituting the type of extreme situation

warranting dismissal with prejudice. However, the Court cautions Plaintiff that

her persistent failure and unwillingness to pursue arbitration could, at some

point in the near future, result in dismissal of this action. The Court is

sympathetic to Plaintiff’s desire to vindicate her rights in the present

circumstances, but the Court is bound by the tenets of federal law mandating

arbitration in Plaintiff’s case.

      Accordingly, the Court finds it appropriate to provide Plaintiff with a final

opportunity to comply with the Court’s order compelling arbitration. Plaintiff is

hereby ORDERED to provide the Court with an update as to her willingness to

pursue arbitration on or before December 17, 2021. This Order shall serve as

Plaintiff’s final notice that failure to comply with the Court’s orders to arbitrate

the instant dispute will result in dismissal of this action with prejudice.




                                         3
      Case 1:19-cv-07634-KPF Document 74 Filed 08/23/21 Page 4 of 4




    SO ORDERED.

Dated: August 23, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                    4
